EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email interview with Applicant’s representative, Roger Chen, on 9/7/2022.
Please add underlined text and remove cross-lined or double-bracketed text as follows:

1. 	(currently amended): A sensing device, having a hover mode, comprising:
a substrate; and
a plurality of sensing electrodes, disposed on the substrate, and defined as a plurality of hovering units in the hover mode, wherein the plurality of hovering units comprise a first hovering unit, wherein in a driving time of the hover mode:
the first hovering unit comprises a first portion of sensing electrodes receiving hovering driving signals and forming ,
the first hovering unit comprises non-identification sensing electrodes not receiving hovering driving signals; and
a processor, wherein in a detecting time of the hover mode, the processor identifies the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference.

2. 	(currently amended): The sensing device of claim 1, wherein
in the hover mode, the plurality of hovering units comprise a second hovering unit, and sensing electrodes with hovering driving signals in the second hovering unit form a second identification pattern, wherein the first identification pattern and the second identification pattern are different.

3. 	(currently amended): The sensing device of claim 1, wherein
in the hover mode, the plurality of hovering units further comprise a third hovering unit, and sensing electrodes with hovering driving signals in the third hovering unit form a third identification pattern, wherein the first identification pattern and the third identification pattern are identical.

4. 	(canceled) 


5. 	(currently amended): The sensing device of claim [[4]] 1, wherein the sensing device has a touch mode, and the sensing electrodes of the first hovering unit without hovering driving signals in the hover mode have touch driving signals in the touch mode.

6. 	(canceled)

7. 	(currently amended): The sensing device of claim [[6]] 1, wherein the sensing device has a touch mode, and the processor processor

8. 	(original): The sensing device of claim 1, wherein the sensing device has a display mode, and the plurality of sensing electrodes function as a common electrode in the display mode.

9. 	(currently amended): A sensing method, for a sensing device, wherein the sensing device comprises a substrate, and a plurality of sensing electrodes disposed on the substrate, and the plurality of sensing electrodes are defined as a plurality of hovering units in a hover mode, and the plurality of hovering units comprise a first hovering unit, the sensing method comprising:
in a driving time of the hover mode[[,]]: 
providing a first portion of sensing electrodes in the first hovering unit with hovering driving signals to form a first identification pattern;
providing another portion of sensing electrodes in the first hovering unit with no hovering driving signals to form non-identification sensing electrodes; and
in a detecting time of the hover mode: 
identifying the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference.

10.	(currently amended): The sensing method of claim 9 comprising:
providing a preset signal strength;
detecting a sensing signal of at least one sensing electrode in the first hovering unit; and
in response to a signal strength of thebeing greater than the preset signal strength, switching the sensing device to a touch mode, and in response to the signal strength of the being less than the preset signal strength, switching the sensing device to the hover mode.

11. 	The sensing method of claim 9, wherein
in the hover mode, the plurality of hovering units comprise a second hovering unit, and sensing electrodes with hovering driving signals in the second hovering unit form a second identification pattern, wherein the first identification pattern and the second identification pattern are different.

12. 	The sensing method of claim 9, wherein
in the hover mode, the plurality of hovering units further comprise a third hovering unit, and sensing electrodes with hovering driving signals in the third hovering unit form a third identification pattern, wherein the first identification pattern and the third identification pattern are identical.

13. 	(currently amended): A electronic device, comprising:
[[A]] a sensing device, having a hover mode, comprising: 
a substrate; and
a plurality of sensing electrodes, disposed on the substrate, and defined as a plurality of hovering units in the hover mode, wherein the plurality of hovering units comprise a first hovering unit, wherein in a driving time of the hover mode:
the first hovering unit comprises a first portion of sensing electrodes receiving hovering driving signals and forming ,
the first hovering unit comprises non-identification sensing electrodes not receiving hovering driving signals; and
a processor, wherein in a detecting time of the hover mode, the processor identifies the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference.

14. 	(currently amended): The electronic device of claim 13, wherein
in the hover mode, the plurality of hovering units comprise a second hovering unit, and sensing electrodes with hovering driving signals in the second hovering unit form a second identification pattern, wherein the first identification pattern and the second identification pattern are different.

15. 	(currently amended): The electronic device of claim 13, wherein
in the hover mode, the plurality of hovering units further comprise a third hovering unit, and sensing electrodes with hovering driving signals in the third hovering unit form a third identification pattern, wherein the first identification pattern and the third identification pattern are identical.

16. 	(canceled)

17. 	(currently amended): The electronic device of claim [[16]] 13, wherein the sensing device has a touch mode, and the sensing electrodes of the first hovering unit without hovering driving signals in the hover mode have touch driving signals in the touch mode.

18. 	(canceled)

19. 	(currently amended): The electronic device of claim [[18]] 13, wherein the sensing device has a touch mode, and the processor processor

20. 	(original): The electronic device of claim 13, wherein the sensing device has a display mode, and the plurality of sensing electrodes function as a common electrode in the display mode.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-15, 17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 and 13, the prior art fails to disclose the claims as amended, in specific, the prior art fails to disclose “wherein in a driving time of the hover mode:
the first hovering unit comprises a first portion of sensing electrodes receiving hovering driving signals and forming a first identification pattern, the first hovering unit comprises non-identification sensing electrodes not receiving hovering driving signals; and a processor, wherein in a detecting time of the hover mode, the processor identifies the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference”.  Dependent claims 2-3, 5, 7-8, 10-12, 14-15, 17, 19-20 are allowed for at least the same reason.
	Lee et al. in US 2016/0179273 discloses a sensing device having a hover mode (Lee’s Fig. 13 and par. 58) with a plurality of hovering units in the hover mode (Lee’s Figs. 5, 11A) and sensing electrodes with signals forming a first identification pattern (Lee’s Fig. 11A: coordinate of touch), but Lee fails to disclose “the first hovering unit comprising a first portion of sensing electrodes receiving hovering driving signals and forming a first identification pattern, the first hovering unit comprising non-identification sensing electrodes not receiving hovering driving signals” or “wherein in a detecting time of the hover mode, the processor identifies the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference” as necessary for independent claims 1, 9 and 13.
	Chiang et al. in US 2020/0379594 discloses hovering units (Fig. 1A: see M1-M3) that form a first identification pattern (Fig. 1A and par. 62: isolated sub-array recognizes different touch coordinates) but Chiang also fails to disclose “the first hovering unit comprising a first portion of sensing electrodes receiving hovering driving signals and forming a first identification pattern, the first hovering unit comprising non-identification sensing electrodes not receiving hovering driving signals” or “wherein in a detecting time of the hover mode, the processor identifies the first identification pattern by determining that all sensing electrodes in the first portion have a detected sensing signal with a signal strength different from a sensing signal reference” as necessary for independent claims 1, 9 and 13.
	Tang et al. in US 2020/0272329 discloses proximity sensing where sensing electrodes have a hovering driving signal and the other electrodes do not receive hovering driving signals (Tang’s Fig. 7), but Tang fails to disclose this in a hovering unit of a plurality of hovering units, or the formation of the first identification pattern and identifying the first identification pattern as described in independent claims 1, 9 and 13.
	Nor does any other prior art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jordan et al. in US 2016/0291679 discloses active and doze modes, Kim et al. in US 2021/0019034 disclose localized proximity sensing with grounding and floating, Shimoshikiryoh in US 2017/0255299 and Park et al. in US 2015/0070295 disclose patterned signals to different electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621